Wheeler, J.
This is not a case of conflicting testimony. The evidence going to the question of title was all one way. True, the possession of the plaintiff’s intestate, at the time of his death, creates the presumption of ownership ; and it devolved on the defendant to rebut that presumption by proof of title in himself. There was no conflict in the evidence on the question of title. Whether it was sufficient to overcome the presumption arising from possession, and to satisfy the *316jury that the title really was in the defendant, was a question for their decision ; it was the only question for them to decide upon the evidence. And if the charge of the Court had fairly submitted and left that question to their decision, without diverting their minds to other inquiries foreign to the evidence, and calculated to mislead, we might have hesitated to hold that it was error to refuse to set aside the verdict. But the charge made the case turn on the question whether the plaintiff’s intestate had clothed the defendant with the absolute title to the slave for the purpose of hindering or delaying creditors, or screening the slave from the payment of his debts, or whether the intestate and the defendant had fraudulently colluded together, in that matter, to defraud creditors, when there was no such issue made by the pleadings, nor any evidence to warrant the submitting of such a question to the jury. The proof did not show that there were any creditors to be affected by the supposed fraud, or that the estate was in debt. It was averred in the amended petition, but the averment was wholly unsupported by evidence. It is true, a witness stated that the deceased ran away from Arkansas for debt. But that is quite too loose and indefinite a statement tobe sufficient, of itself, to establish the fact of any existing creditors, or any subsisting indebtedness at the time of his death, or at the time to which the evidence of title related. Whether the administrator of a fraudulent vendor, representing creditors, can impeach the deed or conveyance of his intestate, on the ground that it was fraudulent as to creditors, under any circumstances, it is not necessary to inquire. The evidence did not present that question ; nor did it warrant the Court in submitting to the jury the question of a fraudulent conveyance, or a collusion to defraud creditors. The charge therefore was erroneous, being calculated to mislead the jury ; for which the judgment, must be reversed and the cause remanded. •
Reversed and remanded.